Citation Nr: 0215895	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  99-18 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a left shoulder 
injury.  

(The issues of entitlement to service connection for 
pneumonia, low back pain, and a right ankle sprain will be 
the subject of a later decision.)


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1962 to August 
1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal of a June 1999 rating decision from a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in July 1999, a statement of the 
case was issued in August 1999, and a substantive appeal was 
received in September 1999.  The veteran testified at a Board 
hearing at the RO in August 2002.  

The Board is undertaking additional development of the issues 
of entitlement to service connection for pneumonia, low back 
pain, and a right ankle sprain pursuant to the authority 
granted by 67 Fed. Reg. 3099, 3104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When the development 
has been completed, the Board will provide notice of the 
development as required by Rule of Practice 903 (67 Fed. Reg. 
3099, 3105 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 20.903).  After giving the notice and reviewing the 
response of the veteran and his representative, the Board 
will prepare a separate decision addressing these issues.  



FINDINGS OF FACT

1.  A complaint of abdominal pain noted during service was 
acute in nature and resolved without any residual disability.  

2.  The veteran's current stomach disorder was not manifested 
during active duty service or for many years thereafter, nor 
is it otherwise related to such service.

3.  Hearing loss was not manifested during active duty 
service, nor is hearing loss otherwise related to such 
service.

4.  Tinnitus was not manifested during active duty service, 
nor is tinnitus otherwise related to such service.

5.  Left shoulder disability was not manifested during active 
duty service, nor is left shoulder disability otherwise 
related to such service.  


CONCLUSIONS OF LAW

1.  A stomach disorder was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2001).  

2.  Hearing loss was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2001).  

3.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2001).  

4.  Left shoulder disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of the new regulation is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation as to the issues decided 
herein.  The record includes service medical records, VA 
treatment records, private treatment records, and private 
hospital reports.  Significantly, no additional pertinent 
evidence has been identified by the veteran as relevant to 
the issues decided herein.  Moreover, as to the issued 
addressed in this decision, the record as it stands includes 
sufficient competent medical evidence to decide the claim and 
that an examination and etiology opinion are not necessary.  
38 C.F.R. § 3.159(c)(4); See 66 Fed. Reg. 45,631 (Aug. 29, 
2001). Under these circumstances, no further action is 
necessary to assist the veteran with his claims.  

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection.  The discussions in the 
rating decision, statement of the case, and supplemental 
statements of the case have informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefits sought.  Moreover, in a July 2002 supplemental 
statement of the case, the veteran was effectively furnished 
notice of the types of evidence necessary to substantiate his 
claims as well as the types of evidence VA would assist him 
in obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Additionally, the veteran was afforded a hearing 
before a Member of the Board in August 2002 and an additional 
60-day period to submit further evidence.  The Board 
therefore finds that the notice requirements of the new law 
have been met.  

The Board has reviewed the facts of this case in light of the 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the veteran in the 
development of his claims and has notified him of the 
information and evidence necessary to substantiate the 
claims.  Consequently, the case need not be referred to the 
veteran or his representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the veteran.  See 
generally Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC No. 16-92 (July 24, 
1992).

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided). 

Factual Background

Private treatment records dated in July 1961 demonstrate 
complaints of pain in the abdomen with nausea and vomiting.  
An impression of acute appendicitis was noted and the veteran 
underwent removal of his appendix.

Service medical records demonstrate that upon enlistment 
examination dated in August 1962, the veteran's systems were 
clinically evaluated as normal with the exception of a scar 
on the lower right arm and the lower right quadrant of the 
abdomen.  Whispered voice testing was noted as 15/15 
bilaterally.  In his August 1962 report of medical history, 
the veteran reported having experienced whooping cough and 
appendicitis.  Relevant clinical records demonstrate 
complaints of an ingrown toenail, athlete's foot, sore 
throat, headache, and cough congestion.  Impressions of flu-
like syndrome, bronchopneumonia, and head cold were noted.  
In March 1964, the veteran complained of sharp pain in the 
low to mid abdomen and urethral discharge.  It was noted that 
he had had no stool symptoms and had been treated for 
gonococci the previous September.  The veteran was dispensed 
medication.  Upon separation examination dated in June 1965, 
the veteran's systems were clinically evaluated as normal 
with the exception of a scar.  Audiometric evaluation 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
0
-10
n/a
5
LEFT
0
-10
-10
n/a
10

In his June 1965 report of medical history, the veteran 
reported having experienced whooping cough, an appendicitis, 
and ear, nose and throat trouble.  It was noted that the 
veteran had had sore throats, but was okay at that time.  He 
specifically denied stomach trouble and a painful or trick 
shoulder.  In July 1965, the veteran signed a statement 
indicating that his medical condition had not changed since 
his last examination in June 1965.  

An August 1978 private treatment record demonstrates that the 
veteran was hospitalized with complaints of chest pain.  An 
impression of chest wall pain, rule out cardiac pain, was 
noted.  Private treatment records dated in 1984 demonstrate 
the veteran complained of right ankle pain after stepping off 
a backhoe.  Radiological examination revealed an irregular 
bony density adjacent to the tip of the medial malleolus at 
the anterior and posterior aspect of the right ankle.  These 
abnormalities were noted as most likely representing changes 
secondary to old trauma.  No other significant bony injury or 
gross abnormality was noted.  

Private treatment records dated in 1986 demonstrate 
complaints of vomiting and abdominal pain.  The veteran was 
hospitalized because of dehydration and discharge diagnoses 
of mononucleosis; increased bilirubin without evidence of 
liver function, chest abnormality, or gallbladder disease; 
and abscessed tooth were noted.  A small hiatal hernia was 
also noted without any significant reflux.  A chest x-ray 
dated in January 1987 showed a small infiltrate involving the 
dorsal segment of the left lower lobe.  In 1989, the veteran 
was treated for pain in the back of his neck.  In May 1989, 
he was hospitalized for a productive cough.  Impressions of 
left lower lobe infiltrate, urinary hesitancy with question 
of prostatitis, history of mild chronic obstructive pulmonary 
disease, and history of gastritis on a long-term basis were 
noted.  An October 1990 chest x-ray showed mild emphysema and 
minimal chronic parenchymal disease without an acute process.  

In February 1991, the veteran complained of altered bowel 
habits and rectal bleeding.  Colonoscopy was noted as 
negative with no polyps, colitis, or stenotic lesions noted.  
Internal hemorrhoids were noted.  Treatment records dated 
from 1991 to 1994 also note treatment for chest pain.  In 
January 1993, the veteran complained of right shoulder pain 
with radiation into the right arm.  A diagnosis of acute 
bronchopneumonia with Streptococcus pneumonia was noted in 
February 1996.  

An August 1990 medical statement reflects diagnoses of 
chronic obstructive pulmonary disease, osteoarthritis, 
gastritis, hiatal hernia, and diverticulosis.  

Private hospital records dated in 1997 and 1998 demonstrate a 
mild obstructive defect on pulmonary function testing and 
impressions of probable unstable angina, hyperthyroidism, 
chest pain, hypertension, arteriosclerotic heart disease, 
chronic obstructive pulmonary disease, degenerative disc 
disease and osteoarthritis of the lumbar spine, hiatal hernia 
with gastroesophageal reflux disease, and diabetes mellitus.  
The veteran complained of occasional cough and it was noted 
that he was prone to diarrhea.  He denied syncope, headaches, 
dysphagia, nausea, vomiting, and hemoptysis.  The tympanic 
membranes were noted as occluded and obscured by cerumen.  A 
September 1997 medical record notes that his hearing was 
good.  A November 1998 emergency room assessment notes that 
the veteran complained of chronic back pain since 1963.  He 
also complained of arthritis and stomach trouble.  An 
assessment of exacerbation of chronic back pain was noted.  

Private treatment records dated from 1997 to 1998 demonstrate 
that the veteran complained of a three-week history of back 
pain in January 1997.  It was noted that the veteran had 
chronic degenerative disc disease of his lumbar and cervical 
spine and was retired due to this disability.  It was also 
noted that he had hurt his low back with some type of trauma 
to it in 1987.  Assessments of degenerative disc disease and 
back problems of the lumbar and cervical spine, cervical 
spine-acute superimposed on chronic, history of 
arteriosclerotic heart disease, viral gastroenteritis and 
diarrhea, and history of gastroesophageal reflux disease were 
noted.  In April 1997, the veteran complained of congestion 
in his sinuses and ears with occasional dizziness.  A 
relevant assessment of allergic rhinitis was noted.  In 
November 1997, the veteran was treated for a contusion to the 
left elbow.  Assessments of pneumonia and bronchitis were 
noted in February 1998, March 1998, and May 1998.  A relevant 
assessment of chronic allergic rhinitis was noted in 
September 1998.

VA treatment records dated from 1998 to 2001 demonstrate 
complaints of lumbar spine pain in August 1999.  An 
impression of low back syndrome (mechanical low back 
syndrome) was noted.  Radiological examination of the lumbar 
spine in November 1998 revealed evidence of spondylosis at 
multiple levels.  Relevant assessments of chronic bronchitis 
and allergic rhinitis were also noted.  The veteran was 
treated for chest pains in 2000. In May 2001, the veteran 
complained of chronic back pain for several months.  It was 
noted that there was no known injury.  Ibuprofen was noted as 
not helping pain, but another medication was recommended.  No 
relevant assessment was noted.  

At his August 2002 Board hearing, the veteran testified that 
he began experiencing stomach problems in 1963 and at that 
time he was only able to eat certain things that were light.  
He stated that he currently had trouble with his gallbladder 
releasing acid and he could not eat greasy or spicy foods.  
He also reported experiencing ringing in his ears since 
service as well as hearing loss.  He stated that ammunition 
from tanks would be very loud on the firing range even with 
earplugs.  He reported being exposed to tanks and noise for 
two years while stationed in Korea.  He stated there was not 
a lot of loud noise in his work environment post service.  In 
regard to his right ankle, the veteran testified that it had 
been easy to sprain since his in-service incident in 1963.  
He testified that the ankle still bothered him.  The veteran 
testified that he injured his back during service while 
loading and unloading ammunition.  He stated that his back 
had become progressively worse since service.  The veteran 
also reported injuring his left shoulder while stationed in 
Korea in 1963.  He reported pulling his arm out of the socket 
and feeling a burning sensation.  He stated that because of 
his shoulder, he did not help load ammunition, as he could 
not lift his arm up high enough.  

Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
other organic diseases of the nervous system and arthritis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. §  3.303(d).  

Stomach Disorder Claim

The veteran is seeking entitlement to service connection for 
a stomach disorder.  At his August 2002 Board hearing, the 
veteran testified that he began having stomach problems in 
1963 and currently had trouble with his gallbladder releasing 
acid and he could not eat greasy or spicy foods.  

Following a full and thorough review of the evidence of 
record, the Board is compelled to conclude that service 
connection for a stomach disorder is not warranted.  Service 
medical records are silent for complaints or diagnoses 
related to the stomach other than one entry in March 1964 
wherein the veteran complained of pain in the low to mid 
abdomen as well as urethral discharge.  The record indicates 
that the veteran was prescribed medication and no follow-up 
treatment was indicated.  The veteran's service separation 
examination dated in June 1965 is silent for any findings or 
complaints relevant to a stomach disorder and in his June 
1965 report of medical history the veteran denied having or 
experiencing any problems related to stomach trouble, gall 
bladder trouble, frequent indigestion, or intestinal trouble.  

Furthermore, post-service medical records are silent for any 
complaints or diagnoses related to a stomach disorder until 
1986, more than twenty years after the veteran's discharge 
from military service.  More current treatment records 
demonstrate findings of gastritis, hiatal hernia, and 
diverticulosis; however, the medical evidence does not 
demonstrate or in any way suggest a correlation between the 
veteran's current stomach disorder and the one incident of 
abdominal pain noted during military service twenty years 
earlier.  Thus, the Board is compelled to conclude that 
service connection for a stomach disorder is not warranted as 
there is no evidence of a chronic condition during service, 
continuity of symptomatology, or any causal connection 
between the veteran's current symptomatology and any incident 
of military service.  The veteran's service medical records 
demonstrate that the veteran's one complaint of abdominal 
pain during service was acute in nature and resolved without 
any residual disability.  Although the appellant is entitled 
to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is in 
applicable where, as here, the preponderance of the evidence 
is against the claim of entitlement to service connection for 
a stomach disorder.  Gilbert v. Derwinski, 1 Vet. App. at 53.  

The Board further finds that a remand for a medical 
examination or opinion is not warranted as the record does 
not demonstrate any chronic condition in service, continuity 
of symptomatology, or an association between the current 
stomach disorder and any incident of military service.  In 
fact, the veteran's gastrointestinal system was clinically 
evaluated as normal at the time of discharge from service, 
and the Board view the report of this examination as 
persuasive competent evidence that no chronic stomach 
disability was present at that time.  As the record includes 
sufficient competent evidence with regard to this claim, no 
further development of the medical evidence is necessary. 

Hearing Loss and Tinnitus Claims

Following a full and thorough review of the evidence of 
record, the Board is compelled to conclude that entitlement 
to service connection for hearing loss and for tinnitus is 
not warranted.  In regard to the veteran's hearing loss 
claim, the service medical records demonstrate normal hearing 
upon enlistment examination in August 1962 and upon 
separation examination in June 1965.  Moreover, it is 
significant that there is no persuasive evidence of any 
decrease in hearing acuity during the veteran's service.  The 
service medical records are also silent for any complaints, 
notations, findings, or diagnoses of hearing loss.  Likewise, 
the veteran's service medical records reflect no complaints, 
diagnoses, findings, or notations of ringing in the ears.  In 
his June 1965 report of medical history, the veteran did 
indicate ear, nose and throat trouble; however, it was noted 
that the veteran had experienced sore throats.  There was no 
mention or complaint of hearing loss or tinnitus.  

Post-service medical records are also silent for any 
complaints, diagnoses, or findings of hearing loss or 
tinnitus.  The veteran has submitted numerous private and VA 
treatment records dated from 1978 to the present in support 
of his claims; however, they reflect no complaints or 
findings in regard to hearing loss or tinnitus.  Although the 
veteran has testified to experiencing hearing loss and 
tinnitus since his discharge from service, his statements are 
not supported by the medical evidence.  Assuming for the sake 
of argument that the veteran does currently suffer from 
hearing loss (as defined by 38 C.F.R. § 3.385) and tinnitus, 
the totality of the evidence is against a finding that these 
disorders were manifested during service or for many years 
thereafter.  There is also no competent evidence suggesting 
that such disorders are otherwise related to service. 

Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is in applicable where, as 
here, the preponderance of the evidence is against the claims 
of entitlement to service connection for hearing loss and for 
tinnitus.  Gilbert v. Derwinski, 1 Vet. App. at 53.  The 
Board further finds that a remand for a medical examination 
or opinion is not warranted as the record does not 
demonstrate any incident or treatment in service, continuity 
of symptomatology, or an association between any current 
hearing loss or tinnitus complaints and any incident of 
military service.

Left Shoulder Injury

The veteran's service medical records are silent for any 
complaints, findings, notations, or diagnoses of a left 
shoulder injury.  In his June 1965 report of medical history, 
the veteran denied any arthritis, bone or joint deformity, 
and painful or trick shoulder.  The veteran's post-service 
medical records are likewise silent for any complaints, 
notations, findings, or diagnoses related to the left 
shoulder.  The veteran's claim is supported solely by his 
August 2002 hearing testimony; however, that testimony is not 
supported by any of the medical evidence obtained in support 
of the veteran's claim.  Again, no left shoulder disability 
was detected upon discharge examination.  In fact, it appears 
that the veteran denied any shoulder problems at that time, 
contrary to his current contentions offered many years later.  
Assuming that he does now suffer from left shoulder 
disability, the preponderance of the evidence is against a 
finding that such disability is in any manner related to 
service or to any injury during service.  The provisions of 
38 U.S.C.A. § 5107(b) are therefore not applicable.


ORDER

Entitlement to service connection for a stomach disorder is 
not warranted.  Entitlement to service connection for hearing 
loss is not warranted.  Entitlement to service connection for 
tinnitus is not warranted.  Entitlement to service connection 
for a left shoulder injury is not warranted.  To this extent, 
the appeal is denied. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

